THE   A-lTORNEY         GENERAL
                      OF    TEXAS




Honorable D. F. Witherspoon
County Attorney
Maverick County
Eagle Pass, Texas
Dear Sir:                  Opinion NO. o-6636
                           Re: Assessment, levying and collection
                               of taxes for maintenance of County
                               Hospital.
           Your request for opinion has been received and care-
fully considered by this department. We quote from your request
as follows:
           "Mavetiick~
                     County has a population of 10,070
    inhabitants according to the 1940~Federal Census.
    The assessed valuation Is less than 10,000,000
    according to the last preceding approved of taxtual
    valuation of such county.
           "On November 25th, 1944, there was voted
    and carpled a bona issue for the building ana
    equipping a county hospital in the sum of $150,000.
          "1. Please state me your opinlor,unber
   Article 4478, under paragraph 3, whether OP not a
   special election or any special legislative act
   Is necessary before the Commissioners Court, .~
   would be authorized to assess, levy and collect
   taxes to provide for funds for the tilnt~enance
   of said hospital.
           "2. Where the'County's maxlnarmconstltu-
    tlonal amount of 0.80$ Is already~being assessed.
           '!Doesthe Commissioners Court have authority
    to levy and collect taxes for the maintenance of said
    hospital over and above the constitutional amount of
    0.80#, if so the maximum amount that may be+assessed
    levied and'collected therefor."
           Article 4478, Vernon's Annotated Texas Civil Statutes,
reads as follows:
Hon. D. F. Witherspoon, page 2          o-6636


          "The commissioners court of any county
   shall have power to establish a county hospital
   and to enlarge any existing hospitals for the'
   care and treatment of persons suffering from any
   Illness, disease or injury, subject"to the pro-
   visions of this chapter: At intervals of not
   less than twelve months,~~tenper centof the
   qualtfled propertg.tax paying voters of a county
   may petitlon such court to provide for the estab-
   lishing or enlarging of a county hospital, in"
   which event said court within the time designated
   In such petition shall submit to such voters at
   a special or regular election the proposition of
   issuing bonds in such aggregate amount as may be
   deslgnated In said petition for the establishing
   or enlarging of such ho.spital. Whenever any such
   proposition shall receive a majority of the votes
   of the qualified property tax payers voting at
   such election, said commissioners court shall
   establish and maintain such hospital and shall
   have the following powers:
           "1 * To purchase and lease real property
    thereof, or acquire such real property, and ease-
    ments therein, by condemnation proceedings.
          "2 D To purchase or erect all necessary
   buildings, make all necessary Improvements and
   repairs and alter any existing bulldings, for
   the use of said hospital. The plans for such
   erection, alteration, or repair shall first be
   approved by the State Realth'Officer, If his ap-
   proval is requested by the said commissioners
   court.
             “3o To cause to be assessed, levied a&
   collected, such taxes upon the real and personal
   property owned In the county as It shall deem
   necessary    to provide the funds for the maintenance
   thereof, and for all other necessary expenditures
   therefor.
           "4" TO issue county bonds to provide funds
    for the establishing, enlarging and equlpplng of
    sala hospital and.for all other necessary permanent
    improvements In connection therewith; to do all
    other things that may be required by law in order
    to render sala bonds valid.
           “50 .To appoint a board of managers for
    said hospital.
Hon. D. G. Wltherspoon, page 3         o-6636


           "6 0 To accept and hold in trust for the
    county, any grant or devise of land, or any gFft
    or bequest of money or other personal property
    or any donation to be applied, principal or in-
    come or both, for the benefit of said hospital,
    and apply the same in accordance with the terms
    of the gift. Acts 1913 p. 71."
           The case of Seydler v. Border, 115 S.W. (2) 702,
writ of errorrefused, holds Article 4478, supra, to be"'valld
and constitutional in authorizing the establishment 0f.a county
hospital. As a.necessary component part of the rFght and
power to establish the hospital, the right was also given to
the Commlssloners' Court to levy taxes for the maintenance
thereof. The validity of such provision would doubtless follow
the valialty of the statue authorizing the construction of the
hospital.
           ArtFcle 8, Section 9, of our State Constitution, as
amended by election November 7, 1944, reads as follows:
           "The State tax on property excpmive of
   the tax necessary to pay the public debt, and of the
   taxes provided for the benefit of the public free
   schools, shall never exceed thirty-five (35) cents
   on the one hundred dollars valuation; and no county,
   city or town shall levy more than twenty-five (25)
   cents for city or county purposes, and not exceeding
   fifteen (15) cents for roads and bridges, and not
   exceeding fifteen (l! cents to pay jurors, on the
   one hundred dollars valuation, except for the pay-
   ment of debts Incurred prior to the adoption of
   the Amendment September 25, 1883; and for the erec-
   tion of public buildings, streets, sewers, water-
   works and other permanent Improvements, not to ex-.,.
   ceecltwenty-five (25) cents on the one hundred
   dollars valuation, in any one year, ana except as
   is in this Constitution otherwise provided; pro-
   vided, however, that the Commissioners Court in any
   county may re-allocate the foregoing county taxes
   by changing the rates provld'edfor any of the fore-
   going purposes by either increasing or decreasing
   the same, but in no event shall the total of said
   foregoing county taxes exceed eighty (80) cents on
   the one hundred dollars valuation, in any one year;
   provided further, that before the.said Commissioners
   Court may make such reallocations and changes in
   sala county taxes that the same~shall be submi.tted
   to the qualified property tax paying voters of such
   county at a general or special election, and shall
Hon. D. F. Witherspoon, page 4          o-6636


    be approved by a ,majorlty of the quallfled property
    tax paying voters, voting in such election; and,
    provided further, that if and when such re-alloca-
    tlons and changes In the aforesaid county tax& have
    been approved by the quallfled property tax paying
    Voters of any county, as hti??einpFovided, stich.re-
    allob&ttlons~
                and changesshall rein&inin~force afia
    effect for a period of-six (6).gears--fromthe date 1
    of the electIon tit--whi&'the&ime.shall be tipprov-M,
    unless the same again shall have be& chaiiged-'by a
    majority vote of the qualified property tax paging
    Voters of such county, voting on the-proposltiofi,
    after submlsslon'by the CommlsslonPrs Court at~a
    general or~'specla1election for that purpose; iind
    the Legislature may also authorize an additional
    annual aa valorem tax to,~.belevied and callected for
    the further malritenanceof the public roads; pro-
    viaed, that a majority of the qualified prop@rt,ytax
    paging voters of the county voting at an electlon
    to be held for that Furpose shall vote such tax, not
    to exceed~flfteen (15) cents on the one hundred "
    dollars valuation of the property subject tb taXa-
    tion in such county. And the.leglslature may p&as
    local laws for the maintenance of the public roads
    and hlghways,;without the loc.alnotice Mqulred for
    special or~local laws. Thls,sect~lonshall not be
    construed as a limitation of~powers delegated to
  : counties, cities or towns by any other section or
    .sectionsof this Constltutlon."
           Opinion No. O-300 of this department holds, among
other things, that the levy of a tax for county purposes wouldK
Include the levy of a tax to maintain a county hospital'but that
under Arti'cle8, Section 9 of the Tbxas Constitution that no tax
could be levied for the maintenance of a county hospital which
would have the effect of swelling the levy for general purposes
to exceed the 25 cent constitutional limit. This opinion was
written prior to the 1944 constitutional amendment, supra.
           You are respectfully aavFsea that   it   is the opinion of
this department:
           1. AssumFng under the facts ,stated in your letter
that a valsa election has been .had, it,is our opinion that the
Commissioners Court of Maverick County now has authority to
assess; levy and collect taxes for the maintenance of'the county
hoseltal. See opinion No. O-300 of this depgrtment, a copy of
whldb is enclbsed herewith. However, this tax‘~wiI.1 be for county
purpos& landcannot swell ttiecounty purpose tax-'abovethe con-'
stitutlonal limit as hereinafter more fully explained.
                                 .




Honorable D. F. Witherspoon, page 5            o-6636


           2. You do not state in your letter the amount of
the tax levy for county purposes of Maverick County. It could
not exceed 25 cents on the one hundred dolIar valuation unless
same was properly re-allocated by the m&cd set out in Article
8, Section 9 of our State Constitution, as amended, supra,'
wlthln the 80# total constitutional limitation:. Youdo state,
however; that the county's maxlmum constitutional amount of
%O+is already being assessed and~under such statement, itls
clear that no other taxes above said const'ltutloiial
                                                    limit can
be assessed, levled or collected for'the malntenance.of the
county hospital. Your second question is therefore answered in
the negative.
                               Yours very truly
                            ATTORNEY GENERAL OF TEXAS

                               By s/'WmJ. Fanning
                                    Wm. J."Fanning
                                    Assistant
WJF:bt:wc

APPROVED JUN 12, 1945
s/Carlos C. Ashley
FIRST ASSISTANT
ATTORNEY GENWAL
Approved Opinion Committee By s/BwB Chairman